DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (a surgical access device) in the reply filed on September 3rd, 2021 is acknowledged.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 3rd, 2021.
Applicant's election with traverse of Species A and Subspecies A1 in the reply filed on September 3rd, 2021 is acknowledged. The traversal is on the ground(s) that claim 1 was generic to all species making claims 2-15 generic to all species and that all the subspecies and species are useable with Species A and Subspecies A1. This is not found persuasive. First, a generic independent claim does not mean all dependent claims are generic and therefore open to examination on the merits. Claims 2-6 and 12-14 are directed to Subspecies A2-A4, and each subspecies includes mutually exclusive characteristics, such as the cannula being made from two separate tubes. Claims 7-9 are directed to Species C and claim 10 is directed to Species B and Species C, and each species includes mutually exclusive characteristics, such as channels (240c) extending through the wall of the cannula as shown in Figure 6 and the expandable 
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-6 (directed to Subspecies A2-A4), 7-9 (directed to Species C), 10 (directed to Species B and C), 12-14 (directed to Subspecies A4), and 15 (directed to Subspecies A2 and A3) are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and subspecies, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 3rd, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marx (U.S. Publication 2012/0116303).
Marx discloses a device (for example see Figure 7) comprising a housing (15), a cannula (12.1) extending distally from the housing and defining a longitudinal axis, a guide (22) engagable with the housing and defining a first channel (20) disposed at a non-parallel angle relative to the longitudinal axis, and an expandable member (14) disposed adjacent a distal portion of the cannula (page 7 paragraph 112), wherein the expandable member is a balloon configured to transition between a collapsed position and an expanded position. The cannula further defines a wall (13) a first slot (29) and a second slot (29) longitudinally offset in a lateral direction relative to the first slot, wherein a first surgical is capable of being inserted through the first channel of the guide and . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (U.S. Publication 2003/0130559) in view of Dieter (U.S. Patent 5,716,329).
 	Morin discloses a device (for example see Figures 1-7) comprising a housing (20, 21, 22), a cannula (4) extending distally from the housing and defining a longitudinal axis (6), a guide (40) engagable with the housing and defining a first channel (see Figure 5) disposed at a non-parallel angle relative to the longitudinal axis. The cannula further defining a wall including a first slot (12) and a second slot (14) longitudinally offset in a vertical direction relative to the first slot, wherein a first surgical instrument is capable of being inserted through the first channel of the guide and through the first slot of the cannula (as shown in Figure 5 the guide 40 is inserted through slots 14 and 15 and any instrument passed through the inner channel of guide 40 would pass through the slots of the cannula). Morin fails to disclose the device further comprising an expandable member. Dieter teaches a device (for example see Figure 1) comprising a housing (10), a cannula (16) extending distally from the housing, and a guide (53 and 55) including a first channel (see Figure 2 showing a lumen through . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775